UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34166 SunPower Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3008969 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3939 North First Street, San Jose, California 95134 (Address of Principal Executive Offices and Zip Code) (408) 240-5500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox The total number of outstanding shares of the registrant’s class A common stock as of August 6, 2010 was 55,663,828. The total number of outstanding shares of the registrant’s class B common stock as of August 6, 2010 was 42,033,287. SunPower Corporation INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of July 4, 2010 and January 3, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended July 4, 2010 and June 28, 2009 4 Condensed Consolidated Statements of Cash Flows for the three and six months ended July 4, 2010 and June 28, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosure About Market Risks 56 Item 4. Controls and Procedures 58 PART II. OTHER INFORMATION 59 Item 1. Legal Proceedings 59 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 6. Exhibits 68 Signatures 69 Index to Exhibits 70 2 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements SunPower Corporation Condensed Consolidated Balance Sheets (In thousands, except share data) (unaudited) July4, January3, 2010 (1) Assets Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents, current portion Short-term investments Accounts receivable, net Costs and estimated earnings in excess of billings Inventories Advances to suppliers, current portion Project assets – plants and land, current portion Prepaid expenses and other current assets Assets of discontinued operations — Total current assets Restricted cash and cash equivalents, net of current portion Property, plant and equipment, net Project assets – plants and land, net of current portion Goodwill Other intangible assets, net Advances to suppliers, net of current portion Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs and estimated earnings Short-term debt and current portion of long-term debt Convertible debt, current portion Customer advances, current portion Liabilities of discontinued operations — Total current liabilities Long-term debt Convertible debt, net of current portion Customer advances, net of current portion Long-term deferred tax liability Other long-term liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $0.001 par value, 10,042,490 shares authorized; none issued and outstanding — — Common stock, $0.001 par value, 150,000,000 shares of class B common stock authorized; 42,033,287 shares of class B common stock issued and outstanding; $0.001 par value, 217,500,000 shares of class A common stock authorized; 56,109,852 and 55,394,612 shares of class A common stock issued; 55,647,803 and 55,039,193 shares of class A common stock outstanding, at July 4, 2010 and January 3, 2010, respectively 98 97 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Treasury stock, at cost; 462,049 and 355,419 shares of class A common stock at July 4, 2010 and January 3, 2010, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ As adjusted to reflect the adoption of new accounting guidance for share lending arrangements that were executed in connection with the Company’s convertible debt offerings in fiscal 2007 (see Note 1). The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index SunPower Corporation Condensed Consolidated Statements of Operations (In thousands, except per share data) (unaudited) Three Months Ended Six Months Ended July4, 2010 June28, 2009 (1) July4, 2010 June28, 2009 (1) Revenue: Utility and power plants $ Residential and commercial Total revenue Cost of revenue: Utility and power plants Residential and commercial Total cost of revenue Gross margin Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating loss ) ) ) Other income (expense): Interest income Interest expense ) Gain on change in equity interest in unconsolidated investee — — Gain on mark-to-market derivatives Other, net ) ) ) Other income (expense), net Income (loss) from continuing operations before income taxes and equity in earnings of unconsolidated investees ) Benefit from (provision for) income taxes ) ) Equity in earnings of unconsolidated investees Income (loss) from continuing operations ) ) Income from discontinued operations, net of taxes — — Net income (loss) $ ) $ $ $ Net income (loss) per share of class A and class B common stock: Net income (loss) per share – basic: Continuing operations $ ) $ $ ) $ Discontinued operations — — Net income (loss) per share – basic $ ) $ $ $ Net income (loss) per share – diluted: Continuing operations $ ) $ $ ) $ Discontinued operations — — Net income (loss) per share – diluted $ ) $ $ $ Weighted-average shares: Basic Diluted The Condensed Consolidated Statements of Operations for the three and six months ended June 28, 2009 has been adjusted to reflect the adoption of new accounting guidance for share lending arrangements that were executed in connection with the Company’s convertible debt offerings in fiscal 2007 (see Note 1). The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index SunPower Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (unaudited) Six Months Ended July4, 2010 June28, 2009(1) Cash flows from operating activities: Net income $ $ Less: Income from discontinued operations, net of taxes — Income (loss) from continuing operations ) Adjustments to reconcile income (loss) from continuing operations to net cash used in operating activities of continuing operations: Stock-based compensation Depreciation Amortization of other intangible assets Impairment (gain on sale) of investments ) Gain on mark-to-market derivatives ) ) Non-cash interest expense Amortization of debt issuance costs Amortization of promissory notes — Gain on change in equity interest in unconsolidated investee ) — Equity in earnings of unconsolidated investees ) ) Excess tax benefits from stock-based award activity ) — Deferred income taxes and other tax liabilities ) Changes in operating assets and liabilities, net of effect of acquisition and divestiture: Accounts receivable ) Costs and estimated earnings in excess of billings ) Inventories ) Project assets ) — Prepaid expenses and other assets ) ) Advances to suppliers Accounts payable and other accrued liabilities ) Billings in excess of costs and estimated earnings ) Customer advances ) Net cash used in operating activities of continuing operations ) ) Net cash provided by operating activities of discontinued operations — Net cash used in operating activities ) ) Cash flows from investing activities: Increase in restricted cash and cash equivalents ) ) Purchase of property, plant and equipment ) ) Proceeds from sale of equipment to third-party Proceeds from sales or maturities of available-for-sale securities Cash paid for acquisition, net of cash acquired ) — Cash paid for investments in other non-public companies ) — Net cash used in investing activities of continuing operations ) ) Net cash used in investing activities of discontinued operations ) — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt, net of issuance costs Proceeds from issuance of convertible debt, net of issuance costs Proceeds from offering of class A common stock, net of offering expenses — Repayment of bank loans ) — Cash paid for repurchased convertible debt — ) Cash paid for bond hedge ) — Cash paid for purchased options — ) Proceeds from warrant transactions Excess tax benefits from stock-based award activity — Proceeds from exercise of stock options Purchases of stock for tax withholding obligations on vested restricted stock ) ) Net cash provided by financing activities from continuing operations Net cash provided by financing activities of discontinued operations — Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Less: Cash and cash equivalents of discontinued operations — — Cash and cash equivalents of continuing operations, end of period $ $ Non-cash transactions: Additions to property, plant and equipment included in accounts payable and other accrued liabilities $ $ — Non-cash interest expense capitalized and added to the cost of qualified assets Issuance of common stock for purchase acquisition — The Condensed Consolidated Statements of Cash Flows for the three and six months ended June 28, 2009 has been adjusted to reflect the adoption of new accounting guidance for share lending arrangements that were executed in connection with the Company’s convertible debt offerings in fiscal 2007 (see Note 1). The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index SunPower Corporation Notes to Condensed Consolidated Financial Statements (unaudited) Note 1. THE COMPANY AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company SunPower Corporation (together with its subsidiaries, the “Company” or “SunPower”) is a vertically integrated solar products and services company that designs, manufactures and delivers high-performance solar electric systems worldwide for residential, commercial and utility-scale power plant customers. In the second quarter of fiscal 2010, the Company changed its segment reporting from its Components Segment and Systems Segment to its Utility and Power Plants (“UPP”) Segment and Residential and Commercial (“R&C”) Segment. Historically, Components Segment sales were generally solar cells and solar panels sold to a third-party dealer or original equipment manufacturer (“OEM”) who would re-sell the product to the eventual customer, while Systems Segment sales were generally complete turn-key offerings sold directly to the end customer. Under the new segmentation, the Company’s UPP Segment refers to its large-scale solar products and systems business, which includes power plant project development and project sales, turn-key engineering, procurement and construction (“EPC”) services for power plant construction, and power plant operations and maintenance (“O&M”) services. The UPP Segment also has responsibility for the Company’s components business, which includes large volume sales of solar panels to third parties, often on a multi-year, firm commitment basis, and is a reflection of the growing demand of its utilities and other large-scale industrial solar equipment customers. The Company’s R&C Segment focuses on solar equipment sales into the residential and small commercial market through its third-party global dealer network, as well as direct sales and EPC and O&M services for the commercial and public sectors installing rooftop and ground-mounted solar systems. The Company’s President and Chief Executive Officer, as the chief operating decision maker (“CODM”), has organized the Company and manages resource allocations and measures performance of the Company’s activities among these two segments. Fiscal Years The Company reports on a fiscal-year basis and ends its quarters on the Sunday closest to the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of that fiscal year. Fiscal year 2010 consists of 52 weeks while fiscal year 2009 consists of 53 weeks. The second quarter of fiscal 2010 ended on July 4, 2010 and the second quarter of fiscal 2009 ended on June 28, 2009. Basis of Presentation The accompanying condensed consolidated interim financial statements have been prepared under the rules and regulations of the Securities and Exchange Commission (“SEC”) regarding interim financial reporting and include the accounts of the Company and all of its subsidiaries. Intercompany transactions and balances have been eliminated in consolidation. The year-end Condensed Consolidated Balance Sheet data was derived from audited financial statements as adjusted for the retrospective application of the new share lending guidance discussed below. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America ("United States" or "U.S.") requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Significant estimates in these financial statements include percentage-of-completion for construction projects, allowances for doubtful accounts receivable and sales returns, inventory write-downs, estimates for future cash flows and economic useful lives of property, plant and equipment, goodwill, other intangible assets and other long-term assets, asset impairments, investments in joint ventures, certain accrued liabilities including accrued warranty reserves, valuation of debt without the conversion feature, valuation of share lending arrangements, income taxes and tax valuation allowances. Actual results could materially differ from those estimates. In connection with the Company’s continued efforts to remediate internal controls in the Philippines operations, it has identified certain out-of-period andincorrectly recorded adjustments that had the net effect of increasing income from continuing operations before income taxes and equity in earnings of unconsolidated investees by $1.1 million for the three months ended July 4, 2010 and decreasing income from continuing operations before income taxes and equity in earnings of unconsolidated investees by $0.1 million for the six months ended July 4, 2010. Those adjustments are primarily related to accounts payable, accrued liabilities, inventories and prepaid expenses and related to the first quarter ended April 4, 2010, and the years ended January 3, 2010 and December 28, 2008. The effect of these items is not material to current and prior period income from continuing operations before income taxes and equity in earnings of unconsolidated investees and net income (loss). In the opinion of management, the accompanying condensed consolidated interim financial statements contain all adjustments, consisting only of normal recurring adjustments, which the Company believes are necessary for a fair statement of the Company’s financial position as of July 4, 2010 and its results of operations for the three and six months ended July 4, 2010 and June 28, 2009, and cash flows for the six months ended July 4, 2010 and June 28, 2009. These condensed consolidated interim financial statements are not necessarily indicative of the results to be expected for the entire year. Certain prior period balances have been reclassified to conform to the current period presentation in the Company’s Condensed Consolidated Financial Statements and the accompanying notes. Such reclassification had no effect on previously reported results of operations or accumulated deficit. 6 Index Restatement of Previously Issued Condensed Consolidated Financial Statements On November 16, 2009, the Company announced that its Audit Committee commenced an independent investigation into certain accounting and financial reporting matters at its Philippines operations (“SPML”). The Audit Committee retained independent counsel, forensic accountants and other experts to assist it in conducting the investigation. As a result of the investigation, the Audit Committee concluded that certain unsubstantiated accounting entries were made at the direction of the Philippines-based finance personnel in order to report results for manufacturing operations that would be consistent with internal expense projections. The entries generally resulted in an understatement of the Company’s cost of goods sold (referred to as “Cost of revenue” in its Condensed Consolidated Statements of Operations). The Audit Committee concluded that the efforts were not directed at achieving the Company’s overall financial results or financial analysts’ projections of the Company’s financial results. The Audit Committee also determined that these accounting issues were confined to the accounting function in the Philippines. Finally, the Audit Committee concluded that executive management neither directed nor encouraged, nor was aware of, these activities and was not provided with accurate information concerning the unsubstantiated entries. In addition to the unsubstantiated entries, during the Audit Committee investigation various accounting errors were discovered by the investigation and by management. The nature and effect of the restatements resulting from the Audit Committee’s independent investigation, including the impact to the previously issued interim condensed consolidated financial statements, were provided in the Company’s Annual Report on Form 10-K for the year ended January 3, 2010. Prior year reports on Form 10-Q were restated and filed on May 3, 2010 by submission of Forms 10-Q/A. The amounts presented in this Form 10-Q reflect the restatements filed in these amendments. For additional information regarding the Company’s disclosure controls and procedures see Part I — “Item 4: Controls and Procedures” in the Company’s Quarterly Report on Form 10-Q for the quarter ended July 4, 2010. Summary of Significant Accounting Policies These condensed consolidated financial statements and accompanying notes should be read in conjunction with the Company’s annual consolidated financial statements and notes thereto for the year ended January 3, 2010 included in its Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”). Revenue Recognition of Power Plants In connection with the Company’s acquisition of SunRay Malta Holdings Limited(“SunRay”), the Company began to develop and sell power plants which generally include sale or lease of related real estate (see Note 2). Revenue recognition for these power plants require adherence to specific guidance for real estate sales, which provides that if the Company held control over land or land rights prior to the execution of an EPC contract, the Company would recognize revenue and the corresponding costs once the sale is consummated, the buyer’s initial and any continuing investments are adequate, the resulting receivables are not subject to subordination and the Company has transferred the customary risk and rewards of ownership to the buyer. In general, the sale is consummated upon the execution of an agreement documenting the terms of the sale and a minimum initial payment by the buyer to substantiate the transfer of risk to the buyer. This may result in the Company deferring revenue during construction, even if a sale was consummated, until the buyer’s initial investment payment is received by the Company, at which time revenue would be recognized on a percentage of completion basis as work is completed. Revenue recognition methods for the Company’s power plants not involving real estate remain subject to the Company’s historical practice using the percentage-of-completion method. Recently Adopted Accounting Guidance Share Lending Arrangements In June 2009, the Financial Accounting Standards Board (“FASB”) issued new accounting guidance that changed how companies account for share lending arrangements that were executed in connection with convertible debt offerings or other financings. The new accounting guidance requires all such share lending arrangements to be valued and amortized as interest expense in the same manner as debt issuance costs. As a result of the new accounting guidance, existing share lending arrangements relating to the Company’s class A common stock are required to be measured at fair value and amortized as interest expense in its Condensed Consolidated Financial Statements. In addition, in the event that counterparty default under the share lending arrangement becomes probable, the Company is required to recognize an expense in its Condensed Consolidated Statement of Operations equal to the then fair value of the unreturned loaned shares, net of any probable recoveries. The Company adopted the new accounting guidance effective January 4, 2010, the start of its fiscal year, and applied it retrospectively to all prior periods as required by the guidance. The Company has two historical share lending arrangements subject to the new guidance. In connection with the issuance of its 1.25% senior convertible debentures (“1.25% debentures”) and 0.75% senior convertible debentures (“0.75% debentures”), the Company loaned 2.9 million shares of its class A common stock to Lehman Brothers International (Europe) Limited (“LBIE”) and 1.8 million shares of its class A common stock to Credit Suisse International (“CSI”) under share lending arrangements. Application of the new accounting guidance resulted in higher non-cash amortization of imputed share lending costs in the current and prior periods, as well as a significant non-cash loss resulting from Lehman Brothers Holding Inc. (“Lehman”) filing of a petition for protection under Chapter 11 of the U.S. bankruptcy code on September 15, 2008, and LBIE commencing administration proceedings (analogous to bankruptcy) in the United Kingdom. The then fair value of the 2.9 million shares of the Company’s class A common stock loaned and unreturned by LBIE is $213.4 million, which was expensed retrospectively in the third quarter of fiscal 2008. In addition, on a cumulative basis from the respective issuance dates of the share lending arrangements through January 3, 2010, the Company has recognized $1.6 million in additional non-cash interest expense (see Note 12). 7 Index As a result of the Company’s adoption of the new accounting guidance for share lending arrangements, the Company’s Condensed Consolidated Balance Sheet as of January 3, 2010 has been adjusted as follows: (In thousands) As Adjusted in this Quarterly Report on Form 10-Q As Previously Reported in the 2009 Annual Report on Form 10-K (1) Assets Prepaid expenses and other current assets $ $ Other long-term assets Total assets Stockholders’ Equity Additional paid-in capital Retained earnings (accumulated deficit) ) Total stockholders’ equity The prior period balance of “Other long-term assets” has been reclassified to conform to the current period presentation in the Company’s Condensed Consolidated Balance Sheets which separately discloses “Project assets – plants and land, net of current portion.” As a result of the Company’s adoption of the new accounting guidance for share lending arrangements, the Company’s Condensed Consolidated Statement of Operations for the three and six months ended June 28, 2009 has been adjusted as follows: (In thousands, except per share data) Three Months Ended June28, 2009 Six Months Ended June28, 2009 As Adjusted in this Quarterly Report on Form 10-Q As Previously Reported in Quarterly Report on Form 10-Q/A As Adjusted in this Quarterly Report on Form 10-Q As Previously Reported in Quarterly Report on Form 10-Q/A Interest expense $
